Citation Nr: 1447797	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-17 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Bryan LGH Medical Center from April 12, 2011 to April 15, 2011. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1961 to October 1966.  This case is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2011 determinations of the VA Medical Center in Lincoln, Nebraska.  


FINDING OF FACT

Before a decision by the Board was promulgated on the Veteran's appeal seeking VA reimbursement for medical expenses incurred from April 12, 2011 to April 15, 2011, VA was notified that the Veteran had died in April 2014. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2014); but see 38 U.S.C. § 5121A.


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran-appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).



ORDER

The appeal is dismissed.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


